Citation Nr: 1400900	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-12 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for Crohn's disease.  


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1996 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2007 decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  The Seattle, Washington, RO has assumed the role of agency of original jurisdiction in this appeal.  

The Veteran withdrew his Travel Board hearing request in September 2013.  Thus, the April 2009 hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

The Board notes that the issue of entitlement to service-connection for an acquired psychiatric disorder has previously been characterized as entitlement to PTSD.  The United States Court of Appeals for Veterans Claims has held that such claims encompass claims of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a VA psychiatric examination in May 2013.  The record reflects that the Veteran did not report for the examination.  However, it is unclear whether the Veteran received notice of his examination date and time, as well as the consequences for failure to appear without good cause.  Although there is a copy of the examination inquiry in the claims file, the AMC failed to obtain documentation showing that notice of the May 2013 examination was sent to the Veteran's last known address and was not returned as undeliverable.  Moreover, the AMC documented a call returned in September 2013 by the Veteran's agent who inquired why the Veteran had not received a VA psychiatric examination regarding PTSD.  This suggests the Veteran did not receive proper notice of the scheduled examination.  .  Therefore, it is unclear that the Veteran was properly notified of the scheduled examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations.)  

The Board is aware of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655(a), (b).  However, based on the above and in consideration of Kyhn, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine the nature and etiology of any diagnosed PTSD.

The Veteran essentially contends symptoms of his currently diagnosed Crohn's disease onset in-service and have continued since.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon, 20 Vet. App. at 83.  Accordingly, the Veteran should be arranged to undergo a VA examination to determine the nature and etiology of his claimed Crohn's condition.   
 
Accordingly, the case is REMANDED for the following action:

1.  Conduct any further developed deemed necessary to include obtaining identified treatment records from the Madigan Army Medical Center from 1997.  Associate any records received, including negative responses, with the claims file.

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, to cooperate in the development of the claim and the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).  Notification must be properly documented in the claims file.  

3.  Then, schedule the Veteran for an examination with an examiner of appropriate expertise to evaluate the nature and etiology of any acquired psychiatric disorder and Crohn's disease.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.

(a)  With respect to any currently present acquired psychiatric disorder to include PTSD, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such disability was caused by or etiologically related to active duty.  In so doing, the examiner should comment on the conflicting opinions regarding a diagnosis of PTSD.  

(b)  With respect to Crohn's disease, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such is caused by or etiologically related to active duty.  In so doing the examiner should discuss the significance, if any, of the lack of documented complaints contained in service treatment records.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

4.  After the development has been completed, adjudicate the claim.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


